Broyles, C. J.
The defendant was convicted of voluntary manslaughter. The transcript of the record shows that his motion for new trial was overruled on March 28, 1938; and the bill of exceptions recites that it was presented to the judge “car the 25th day of April, 1938, and within the time prescribed by law.” The law prescribes that a bill of exceptions in a criminal case must be presented to the judge within twenty days from the date of the judgment excepted to; and this must affirmatively appear from the bill of exceptions, or the certificate of the judge, or the transcript of the record. In this case the statement in the bill of exceptions that it was presented to the judge “within the time prescribed by law” is nullified by the preceding statement that it was presented to the judge “cai the 25th day of April, 1938.” Coker v. Life &c. Ins. Co., 180 Ga. 525 (179 S. E. 626). It not affirmatively appearing that the bill of exceptions was tendered within the time provided *177by law (within twenty days from the date of the judgment complained of), the writ of error must be
Decided July 2, 1938.
Henry L. Barnett, for plaintiff in error.
J. H. Paschall, solicitor-general, contra.

Dismissed.


MacIntyre and Guerry, JJ., eoneur.